Title: 10th.
From: Adams, John Quincy
To: 


       We recite this week to Mr. Hale; with whom we shall probably finish Locke: and next Quarter we begin in Reid on the mind. It is said at present that Mr. Hale, does not intend to leave College: and he is determined to see what direction the Storm, that has lately been raised by Honestus, will take, before he goes upon the practice of the Law. It is not very agreeable news here; though there will never be a Tutor I believe, who will be so easily satisfied at recitations, as he is. Mr. Williams brought some Letters for me, up, from Boston, dated as late as May 26th.
       We had a meeting of the A B. Gardiner Chandler, gave us an Oration on Patriotism. Harris read an indifferent piece of Poetry, and the others read essays. There were only six of us Present.
      